

116 HRES 1036 IH: Expressing support for the Fourth of July, America’s birthday, and bringing celebration and fireworks to our Nation’s “Shrine of Democracy” at Mount Rushmore.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1036IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Johnson of South Dakota submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the Fourth of July, America’s birthday, and bringing celebration and fireworks to our Nation’s Shrine of Democracy at Mount Rushmore.Whereas, on July 3, 1776, Founding Father John Adams wrote to Abigail Adams expressing his belief that the signing of the Declaration of Independence should be commemorated “with Pomp and Parade, with Shows, Games, Sports, Guns, Bells, Bonfires and Illuminations from one End of this Continent to the other from this Time forward forever more”;Whereas, on July 4, 1777, reflecting the vision of John Adams, fireworks were set off in Philadelphia as part of a celebration to commemorate Independence Day;Whereas throughout our history, Americans in cities and towns large and small have celebrated the birth of our great Nation;Whereas an estimated 49 million Americans traveled on vacation to these cities and towns during the Fourth of July holiday in 2019;Whereas for the first time in over 10 years, Mount Rushmore, our Nation’s “Shrine of Democracy”, will resume using fireworks in 2020;Whereas many cities and towns across the country are canceling or are considering canceling their annual Fourth of July celebrations: Now, therefore, be itThat the House of Representatives—(1)recognizes the historic importance of patriotic displays in the United States in annual Independence Day celebrations;(2)supports the commitment to bring fireworks back to our Nation’s “Shrine of Democracy” at Mount Rushmore; and(3)urges cities, towns, counties, and other municipalities to save the Fourth of July by reconsidering postponing or canceling their Fourth of July celebrations, so that Americans can enjoy our Nation’s birthday in a responsible and appropriate manner.